EXHIBIT 99.2 LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets at March 31, 2007 and December 31, 2006 (unaudited) 1 Condensed Consolidated Statements of Operations for the three months ended March 31, 2007 and 2006 (unaudited) 3 Condensed Consolidated Statement of Changes in Stockholders’ Equity for the three months ended March 31, 2007 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2007 and 2006 (unaudited) 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 PART I – FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) (Unaudited) March 31, December 31, 2007 2006 ASSETS CURRENT ASSETS: Cash and cash equivalents $ 4,658 $ 6,461 Restricted cash 1,480 920 Accounts receivable, less allowance of $11,225 and $11,456 at March 31, 2007 and December 31, 2006, respectively 19,519 20,473 Inventories 2,423 2,438 Deferred income taxes 4,734 4,827 Prepaid expenses and other current assets 3,362 3,049 Prepaid income taxes 6,323 - Total current assets 42,499 38,168 PROPERTY, EQUIPMENT AND FACILITIES - At cost, net of accumulated depreciation and amortization of $76,553 and $72,870 at March 31, 2007 and December 31, 2006, respectively 96,043 94,368 OTHER ASSETS: Deferred finance charges 972 1,019 Pension plan assets, net 1,082 1,107 Deferred income taxes, net 3,291 2,688 Goodwill 84,995 84,995 Noncurrent accounts receivable, less allowance of $87 and $84 at March 31, 2007 and December 31, 2006, respectively 782 723 Other assets Total other assets 94,399 93,680 TOTAL $ 232,941 $ 226,216 1 LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) (Unaudited) (Continued) March 31, December 31, 2007 2006 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Current portion of long-term debt and lease obligations $ 92 $ 91 Unearned tuition 29,404 33,150 Accounts payable 12,910 12,118 Accrued expenses 10,870 10,335 Advance payments of federal funds 550 557 Income taxes payable - 2,860 Total current liabilities 53,826 59,111 NONCURRENT LIABILITIES: Long-term debt and lease obligations, net of current portion 22,746 9,769 Other long-term liabilities 5,830 5,553 Total liabilities 82,402 74,433 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY: Preferred stock, no par value - 10,000,000 shares authorized, no shares issued and outstanding at March 31, 2007 and December 31, 2006 - - Common stock, no par value - authorized 100,000,000 shares at March 31, 2007 and December 31, 2006, issued and outstanding 25,461,769 shares at March 31, 2007and 25,450,695 shares at December 31, 2006 120,217 120,182 Additional paid-in capital 8,074 7,695 Deferred compensation (407 ) (467 ) Retained earnings 25,066 26,784 Accumulated other comprehensive loss (2,411 ) (2,411 ) Total stockholders' equity 150,539 151,783 TOTAL $ 232,941 $ 226,216 See notes to unaudited condensed consolidated financial statements. 2 LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (Unaudited) Three Months Ended March 31, 2007 2006 REVENUES $ 76,170 $ 72,612 COSTS AND EXPENSES: Educational services and facilities 34,151 30,314 Selling, general and administrative 43,183 36,999 Total costs & expenses 77,334 67,313 OPERATING (LOSS) INCOME (1,164 ) 5,299 OTHER: Interest income 48 471 Interest expense (484 ) (474 ) Other income - 16 (LOSS) INCOME FROM CONTINUING OPERATIONS BEFORE INCOME TAXES (1,600 ) 5,312 (BENEFIT) PROVISION FOR INCOME TAXES (670 ) 2,204 (LOSS) INCOME FROM CONTINUING OPERATIONS (930 ) 3,108 LOSS FROM DISCONTINUED OPERATIONS, NET OF INCOME TAXES (688 ) (346 ) NET (LOSS) INCOME $ (1,618 ) $ 2,762 Basic (Loss) earnings per share from continuing operations $ (0.04 ) $ 0.12 Loss per share from discontinued operations (0.02 ) (0.01 ) Net (loss) income per share $ (0.06 ) $ 0.11 Diluted (Loss) earnings per share from continuing operations $ (0.04 ) $ 0.12 Loss per share from discontinued operations (0.02 ) (0.01 ) Net (loss) income per share $ (0.06 ) $ 0.11 Weighted average number of common shares outstanding: Basic 25,460 25,186 Diluted 25,460 26,038 See notes to unaudited condensed consolidated financial statements. 3 LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (In thousands) (Unaudited) Accumulated Additional Other Common Stock Paid-in Deferred Comprehensive Retained Shares Amount Capital Compensation Loss Earnings Total BALANCE - December 31, 2006 25,451 $ 120,182 $ 7,695 $ (467 ) $ (2,411 ) $ 26,784 $ 151,783 Net loss - (1,618 ) (1,618 ) Initial adoption of FIN 48 - (100 ) (100 ) Issuance of restricted stock and amortization of deferred compensation - - - 60 - - 60 Stock-based compensation expense - - 351 - - - 351 Tax benefit of options exercised - - 28 - - - 28 Exercise of stock options 11 35 - 35 BALANCE - March 31, 2007 25,462 $ 120,217 $ 8,074 $ (407 ) $ (2,411 ) $ 25,066 $ 150,539 See notes to unaudited condensed consolidated financial statements. 4 LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Three Months Ended March 31, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) income $ (1,618 ) $ 2,762 Adjustments to reconcile net (loss) income to net cash used in operating activities: Depreciation and amortization 3,844 3,463 Amortization of deferred finance charges 48 50 Deferred income taxes (510 ) (477 ) Fixed asset donations - (16 ) Provision for doubtful accounts 3,688 3,150 Stock-based compensation expense 411 353 Tax benefit associated with exercise of stock options - 52 Deferred rent 191 274 (Increase) decrease in assets: Accounts receivable (2,793 ) (1,843 ) Inventories 15 (233 ) Prepaid expenses and current assets (533 ) 226 Other assets (198 ) 44 Increase (decrease) in liabilities: Accounts payable 791 (1,309 ) Other liabilities (14 ) (403 ) Income taxes payable/prepaid (9,183 ) (6,085 ) Accrued expenses 515 (1,128 ) Unearned tuition (3,746 ) (3,734 ) Total adjustments (7,474 ) (7,616 ) Net cash used in operating activities (9,092 ) (4,854 ) CASH FLOWS FROM INVESTING ACTIVITIES: Restricted cash (560 ) (508 ) Capital expenditures (5,192 ) (3,467 ) Net cash used in investing activities (5,752 ) (3,975 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from borrowings 13,000 - Proceeds from exercise of stock options 35 78 Tax benefit associated with exercise of stock options 28 - Principal payments under capital lease obligations (22 ) (79 ) Net cash provided by (used in) financing activities 13,041 (1 ) NET DECREASE IN CASH AND CASH EQUIVALENTS (1,803 ) (8,830 ) CASH AND CASH EQUIVALENTS—Beginning of period 6,461 50,257 CASH AND CASH EQUIVALENTS—End of period $ 4,658 $ 41,427 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the year for: Interest $ 430 $ 516 Income taxes $ 8,498 $ 8,469 See notes to unaudited condensed consolidated financial statements. 5 LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS THREE MONTHS ENDED MARCH 31, 2 (In thousands, except share and per share amounts and unless otherwise stated) (Unaudited) 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Business Activities– Lincoln Educational Services Corporation and subsidiaries (the "Company") is a diversified provider of career-oriented post-secondary education. The Company offers recent high school graduates and working adults degree and diploma programs in five principal areas of study: Automotive Technology, Health Sciences (which includes programs for licensed practical nursing (LPN), medical administrative assistants, medical assistants, pharmacy technicians, medical coding and billing and dental assisting), Business and Information Technology, Hospitality Services (spa and culinary) and Skilled Trades. The Company currently has 34 schools in 17 states across the United States. Basis of Presentation– The accompanying unaudited condensed consolidated financial statements have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission and in accordance with accounting principles generally accepted in the United States of America (“GAAP”). Certain information and footnote disclosures normally included in annual financial statements have been omitted or condensed pursuant to such regulations. These statements, when read in conjunction with the December 31, 2006 consolidated financial statements of the Company, reflect all adjustments, consisting solely of normal recurring adjustments, necessary to present fairly the consolidated financial position, results of operations, and cash flows for such periods. The results of operations for the three months ended March 31, 2007 are not necessarily indicative of the results that may be expected for the fiscal year ending December 31, 2007. The unaudited condensed consolidated financial statements as of March 31, 2007 and the condensed consolidated financial statements as of December 31, 2006 and for the three months ended March 31, 2007 and 2006 include the accounts of the Company. All significant intercompany accounts and transactions have been eliminated. Use of Estimates in the Preparation of Financial Statements– The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the period. On an ongoing basis, the Company evaluates the estimates and assumptions, including those related to revenue recognition, bad debts, fixed assets, goodwill and other intangible assets, stock-based compensation, income taxes, benefit plans and certain accruals. Actual results could differ from those estimates. 2. RECENT ACCOUNTING PRONOUNCEMENTS In February 2007, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards (“SFAS”) No. 159“The Fair Value Option for Financial Assets and Financial Liabilities”, providing companies with an option to report selected financial assets and liabilities at fair value. The objective of SFAS No. 159 is to reduce both complexity in accounting for financial instruments and the volatility in earnings caused by measuring related assets and liabilities differently. Generally accepted accounting principles have required different measurement attributes for different assets and liabilities that can create artificial volatility in earnings. SFAS No. 159 helps to mitigate this type of accounting-induced volatility by enabling companies to report related assets and liabilities at fair value, which would likely reduce the need for companies to comply with detailed rules for hedge accounting. SFAS No. 159 also establishes presentation and disclosure requirements designed to facilitate comparisons between companies that choose different measurement attributes for similar types of assets and liabilities. The Standard requires companies to provide additional information that will help investors and other users of financial statements to more easily understand the effect of the Company’s choice to use fair value on its earnings. It also requires entities to display the fair value of those assets and liabilities for which the Company has chosen to use fair value on the face of the balance sheet. SFAS No. 159 will be effective for the Company as of January 1, 2008. The Company is currently evaluating the impact of the adoption of this Statement on its consolidated financial statements. In September 2006, the FASB issued SFAS No. 158, “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans, an amendment of FASB Statements No. 87, 88, 106, and 132(R).” Among other items, SFAS No. 158 requires recognition of the overfunded or underfunded status of an entity’s defined benefit postretirement plan as an asset or liability in the financial statements, requires the measurement of defined benefit postretirement plan assets and obligations as of the end of the employer’s fiscal year, and requires recognition of the funded status of defined benefit postretirement plans in other comprehensive income.SFAS No. 158 was adopted on December 31, 2006. 6 In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements.” SFAS No. 157 defines fair value, establishes a framework for measuring fair value in GAAP, and expands disclosures about fair value measurements. This Statement applies under other accounting pronouncements that require or permit fair value measurements, the Board having previously concluded in those accounting pronouncements that fair value is the relevant measurement attribute. Accordingly, this Statement does not require any new fair value measurements. The provisions of SFAS No. 157 are effective as of January 1, 2008. The adoption of the provision of SFAS No. 157 is not expected to have a material effect on the Company’s consolidated financial statements. In September 2006, the Securities and Exchange Commission (“SEC”) issued Staff Accounting Bulletin (“SAB”) No. 108 which provides interpretive guidance on how the effects of the carryover or reversal of prior year unrecorded misstatements should be considered in quantifying a current year misstatement. SAB No. 108 is effective for the Company as of January 1, 2007. The adoption of the provision of SAB No. 108 had no effect on the Company’s consolidated financial statements. In June 2006, FASB issued FASB Interpretation (“FIN”) No.48, “Accounting for Uncertainty in Income Taxes, an interpretation of FASB Statement No. 109.” FIN No. 48 clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements in accordance with FASB SFAS No. 109, “Accounting for Income Taxes”, which was adopted by the Company on January 1, 2007. This Interpretation prescribes a recognition threshold and a measurement attribute for the financial statement recognition and measurement of tax positions taken or expected to be taken in a tax return. For those benefits to be recognized, a tax position must be more-likely-than-not to be sustained upon examination by taxing authorities. The amount recognized is measured as the largest amount of benefit that is greater than 50 percent likely of being realized upon ultimate settlement. The adoption of FIN No. 48 resulted in a cumulative effect adjustment to retained earnings as of January 1, 2007 of $0.1 million. In March 2006, FASB issued SFAS No. 156, “Accounting for Servicing of Financial Assets.” SFAS No. 156 provides guidance addressing the recognition and measurement of separately recognized servicing assets and liabilities, common with mortgage securitization activities, and provides an approach to simplify efforts to obtain hedge accounting treatment. SFAS No. 156 was adopted on January 1, 2007. The adoption of the provision of SFAS No. 156 had no effect on the Company’s consolidated financial statements. In February 2006, the FASB issued SFAS No. 155, “Accounting for Certain Hybrid Financial Instruments.” SFAS No. 155 is effective beginning January 1, 2007. The adoption of the provision of SFAS No. 155 had no effect on the Company’s consolidated financial statements. 3. STOCK-BASED COMPENSATION The Company currently accounts for stock-based employee compensation arrangements in accordance with the provisions of SFAS No. 123R, “Share Based Payment.”Reflected in the accompanying statements of income is compensation expense of approximately $0.4 million and $0.4 million for the three months ended March 31, 2007 and 2006, respectively.The Company uses the Black-Scholes valuation model and utilizes straight-line amortization of compensation expense over the requisite service period of the grant.The Company makes an estimate of expected forfeitures upon grant issuance. 4. WEIGHTED AVERAGE COMMON SHARES The weighted average numbers of common shares used to compute basic and diluted income per share for the three months ended March 31, 2007 and 2006, respectively, were as follows: Three Months Ended March 31, (In thousands) 2007 2006 Basic shares outstanding 25,460 25,186 Dilutive effect of stock options - 852 Diluted shares outstanding 25,460 26,038 For the three months ended March 31, 2007 and 2006, options to acquire 725,375 and 157,500 shares, respectively, were excluded from the above table as the result on reported earnings per share would have been antidilutive. 7 5. BUSINESS ACQUISITIONS On May 22, 2006, the Company acquired all of the outstanding stock of New England Institute of Technology at Palm Beach, Inc. (“FLA”) for approximately $40.1 million.The purchase price was $32.9 million, net of cash acquired plus the assumption of a mortgage note for $7.2 million.The FLA purchase price has been allocated to identifiable net assets with the excess of the purchase price over the estimated fair value of the net assets acquired recorded as goodwill. The following unaudited pro forma results of operations for the three months ended March 31, 2006 assumes that the acquisition of FLA occurred January 1, 2006.The unaudited pro forma results of operations are based on historical results of operations, but include adjustments for depreciation, amortization, interest, and taxes, but do not necessarily reflect the actual results that would have occurred. Three months ended March 31, 2006 2006 As Restated Pro forma impact FLA 2006 Pro forma 2006 Revenues $ 72,612 $ 4,860 $ 77,472 Income from continuing operations $ 3,108 $ 261 $ 3,369 Earnings per share from continuing operations - basic $ 0.12 $ 0.13 Earnings per share from continuing operations - diluted $ 0.12 $ 0.13 6. GOODWILL AND OTHER INTANGIBLE ASSETS The Company accounts for its intangible assets in accordance with SFAS No. 142,“Goodwill and Other Intangible Assets.” The Company reviews intangible assets with an indefinite useful life for impairment when indicators of impairment exist. Annually, or more frequently if necessary, the Company evaluates goodwill for impairment, with any resulting impairment reflected as an operating expense. There were no changes in the carrying amount of goodwill from the year ended December 31, 2006 to the three months ended March 31, 2007. Intangible assets, which are included in other assets in the accompanying condensed consolidated balance sheets, consist of the following: At March 31, 2007 At December 31, 2006 Weighted Average Amortization Period (years) Gross Carrying Amount Accumulated Amortization Gross Carrying Amount Accumulated Amortization Student Contracts 1 $ 2,215 $ 2,077 $ 2,200 $ 2,010 Trade name Indefinite 1,270 - 1,270 - Accreditation Indefinite 253 - - - Curriculum 10 700 156 700 138 Non-compete 5 201 35 201 25 Total $ 4,639 $ 2,268 $ 4,371 $ 2,173 The increase in accreditation assets was due to the purchase of a new nursing program on March 5, 2007. Amortization of intangible assets was approximately $0.1 million and $0.2 million for the three months ended March 31, 2007 and 2006, respectively. 8 7. LONG-TERM DEBT The Company has a credit agreement with a syndicate of banks. Under the terms of the credit agreement, the syndicate provided the Company with a $100 million credit facility.The credit agreement permits the issuance of up to $20 million in letters of credit, the amount of which reduces the availability of permitted borrowings under the agreement.The Company incurred approximately $0.8 million of deferred finance charges under the existing credit agreement.At March 31, 2007, the Company had outstanding letters of credit aggregating $4.4million which primarily comprised of letters of credit for the Department of Education and real estate leases. The obligations of the Company under the credit agreement are secured by a lien on substantially all of the assets of the Company and its subsidiaries and any assets that it or its subsidiaries may acquire in the future, including a pledge of substantially all of the subsidiaries’ common stock.Outstanding borrowings bear interest at the rate of adjusted LIBOR plus 1.0% to 1.75%, as defined, or a base rate (as defined in the credit agreement).In addition to paying interest on outstanding principal under the credit agreement, the Company and its subsidiaries are required to pay a commitment fee to the lender with respect to the unused amounts available under the credit agreement at a rate equal to 0.25% to 0.40% per year, as defined. On March 13, 2007 and on March 28, 2007 the Company borrowed $10.5 million and $2.5 million, respectively, under the credit agreement.The interest rate under both borrowings is 6.32%. The credit agreement contains various covenants, including a number of financial covenants.Furthermore, the credit agreement contains customary events of default as well as an event of default in the event of the suspension or termination of Title IV Program funding for the Company’s and its subsidiaries' schools aggregating 10% or more of the Company’s EBITDA (as defined) or its consolidated total assets and such suspension or termination is not cured within a specified period. As of March 31, 2007, the Company was in compliance with the financial covenants contained in the credit agreement. 8. EQUITY Pursuant to the Company’s 2005 Non-Employee Directors Restricted Stock Plan (the “Non-Employee Directors Plan”), each of the Company’s seven non-employee directors received an award of 3,069 restricted shares of common stock equal to $0.06 million on July 29, 2005. On January 1, 2006, one non-employee director resigned, forfeiting 3,069 restricted shares of common stock awarded on July 29, 2005. Two newly appointed non-employee directors each received an award of 3,625 restricted shares of common stock equal to $0.06 million on March 1, 2006.
